—In two related proceedings pursuant to CPLR article 78 to review a determination of the Nassau County Civil Service Commission, dated July 21, 1998, which, after a hearing, found that the petitioner Geraldine McNeece Chrils committed substantial fraud on her application for an open competitive civil service examination and directed that her employment be terminated, the petitioner in Proceeding No. 1 appeals, and the petitioners in Proceeding No. 2 separately appeal from so much of a judgment of the Supreme Court, Nassau County (Dunne, J.), dated June 21, 1999, as denied their respective petitions and dismissed their respective proceedings, and the respondent Nassau County Civil Service Commission cross-appeals from so much of the same judgment as dismissed its counterclaim asserted in Proceeding No. 2.
Ordered that the judgment is vacated, on the law, without costs or disbursements; and it is further,
Adjudged that the determination is confirmed and the proceedings are dismissed on the merits, without costs or disbursements; and it is further,
Ordered that the counterclaim is dismissed, without costs or disbursements, without prejudice to the commencement of a plenary action for the same relief.
Inasmuch as the petitions raise a substantial evidence question, the Supreme Court erred in not transferring the proceedings to the Appellate Division (see, Matter of Reape v Gunn, 154 AD2d 682). Nonetheless, because the record is now before us, this Court will treat the proceeding as if it had been properly transferred here (see, Matter of Duso v Kralik, 216 AD2d 297; Matter of Reape v Gunn, supra).
Contrary to the petitioners’ assertions, the record contains *227substantial evidence to support the determination of the respondent Nassau County Civil Service Commission (hereinafter the Commission) that the petitioner in Proceeding No. 1, Geraldine McNeece Chrils, fraudulently misrepresented her place of residence in order to meet a residency requirement and secure a civil service position for which she was not otherwise eligible (see, 300 Gramatan Ave. Assocs. v New York State Div. of Human Rights, 45 NY2d 176; Matter of Siano v Dolce, 256 AD2d 582). Thus, the determination is confirmed.
In this procedural context, and on the present state of the record, the Commission’s counterclaim against the petitioner Board of Trustees of the Farmingdale Public Library pursuant to Civil Service Law § 102 (2) is dismissed without prejudice. If the Commission wishes to pursue its claims, it may do so in an appropriate independent proceeding (see, e.g., Matter of Johnson v Popolizio, 153 AD2d 546). Ritter, J. P., Santucci and Goldstein, JJ., concur.